UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR [ ] TRANSACTION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NO. 0-17629 ADM TRONICS UNLIMITED, INC. (Exact name of registrant as specified in its charter) Delaware 22-1896032 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or organization) Identification Number) 224-S Pegasus Ave., Northvale, New Jersey 07647 (Address of Principal Executive Offices) Registrant's Telephone Number, including area code: (201) 767-6040 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [X] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [X] State the number of shares outstanding of each of the Issuer's classes of common equity, as of the latest practicable date: 56,939,537 shares of Common Stock, $.0005 par value, as of November 19, 2012. 1 ADM TRONICS UNLIMITED, INC., AND SUBSIDIARIES INDEX Page Number Part I - Financial Information Item 1. Condended Consolidated Financial Statements: Condensed Consolidated Balance Sheet - September 30, 2012 (unaudited) and March 31, 2012 3 Condensed Consolidated Statements of Operations for the three and six months ended September 30, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statements of Cash Flow for the six months ended September 30, 2012 and 2011 (unaudited) 5 Notes to the Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 15 Part II - Other Information Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Other Information 15 Item 5. Exhibits 15 2 PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS ADM TRONICS UNLIMITED, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, (Unaudited) March 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $500 and $329, respectively Inventories Prepaid expenses and other current assets Restricted cash Total current assets Property and equipment, net of accumulated depreciation of $59,298 and $53,574, respectively Inventories - long-term portion Secured convertible note receivable Advances to related parties Intangible assets, net of accumulated amortization of $108,074 and $101,682, respectively Other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Note payable - bank $ $ Accounts payable Customer deposit - Accrued fees Accrued expenses and other current liabilities Total current liabilities Total liabilities Stockholders' equity: Preferred stock, $.01 par value; 5,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.0005 par value; 150,000,000 shares authorized, 56,939,537 shares issued and outstanding at September 30, 2012 and March 31, 2012 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 ADM TRONICS UNLIMITED, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED (Unaudited) Three months ended September 30, Six months ended September 30, Net revenues $ Cost of sales Gross Profit Operating expenses: Research and development Selling, general and administrative Depreciation and amortization Total operating expenses Income (loss) from operations ) ) ) Other income (expense): Interest income Interest expense ) Total other income (expense) ) ) Net income (loss) $ ) $ $ ) $ ) Basic and diluted (loss) per common share: $ ) $ $ ) $ ) Weighted average shares of common stock outstanding - basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 4 ADM TRONICS UNLIMITED, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDEDSEPTEMBER 30, 2
